Exhibit 10.49

 

BRE PROPERTIES, INC.

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

THIS NON-QUALIFIED OPTION (“Option” or “Option Agreement”) is granted by BRE
Properties, Inc., a Maryland corporation (the “Company”), to the Non Employee
Director (“Optionee”) as of the day of grant indicated on the Summary of Stock
Option Grant available from the Benefit Access website.

 

WITNESSETH:

 

WHEREAS, the Company has duly adopted the Amended and Restated Non-Employee
Director Stock Option Plan (the “Plan”), a copy of which (as amended to date) is
available from the Benefit Access website; and

 

WHEREAS, the Plan provides for various automatic grants of stock options to each
director of the Company who is not an employee; and

 

WHEREAS, pursuant to the Plan, Optionee is entitled to the grant of an Option on
this date.

 

NOW, THEREFORE:

 

1. Number of Shares Subject to Option and Option Price. The Company hereby
grants to the Optionee a Non-Qualified Stock Option to purchase from the Company
up to the aggregate number of shares of Common Stock, $.01 par value, of the
Company (“Shares”) at a price (the “Option Price”) per Share as indicated on the
Summary of Stock Option Grant, which Option may be exercised upon the terms and
conditions contained herein.

 

2. Option Period.

 

(a) Generally. Subject to the provisions of Section 2(b) below, the Option
hereby granted may be exercised during the period (the “Option Period”)
commencing on the date of grant of this Option and terminating at the close of
business on the last business day preceding the tenth anniversary date of this
Option Agreement.

 

(b) Installment Exercise. Optionee shall become entitled to purchase one twelfth
(1/12) of the Shares covered by this Option on each monthly anniversary date as
as indicated on the vesting schedule on the Summary of Stock Option Grant, so
that this Option shall have become fully vested one year after the grant date.



--------------------------------------------------------------------------------

(c) Acceleration of Vesting Upon a Change in Control or Merger, Etc. Upon a
Change in Control (including a merger or similar transaction involving a Change
of Control), this Option shall become fully vested and exercisable. In the event
of a merger or similar transaction in which the Company is not the surviving
entity, paragraph 8 of the Plan provides for either (a) assumption of this
Option by the surviving entity (subject to acceleration of vesting if the
transaction involves a Change in Control) or (b) acceleration of vesting at
least 30 days prior to the transaction and cancellation in the discretion of the
Committee on the effective date of the transaction against payment to the holder
of cash in an amount equal to the estimated fair value of the Options so
concerned as determined by the Company’s independent financial advisor.

 

(d) Termination of Director Status. Termination of an Optionee’s status as a
director of the Company for any reason, including death or disability, shall not
affect the ability of the Optionee or the Optionee’s estate to exercise this
Option until the expiration date thereof, to the extent vested prior to the
termination date; and, to the extent that any portion of this Option shall not
have vested prior to the date of termination, such unvested portion shall expire
on the date upon which Optionee ceases to be a director.

 

3. Exercise of the Option. This Option may be exercised in whole or in part by
delivery to the Company a Cash Letter of Authorization (available from the
Benefit Access website) which is a written notice specifying the number of
Shares which the Optionee (or the Optionee’s legal representative) then desires
to purchase, accompanied by full payment of the aggregate Option Price for such
Shares as provided in Section 4, below. As soon as practicable after receipt of
such notice and payment, the Company shall deliver to the Optionee a certificate
or certificates evidencing the Shares issued on exercise of the Option. The
notice shall be delivered to the Company at the following address:

 

                BRE Properties, Inc.

                44 Montgomery Street, 36th Floor

                San Francisco, CA 94104

                Attn: Human Resources

 

4. Manner of Paying Option Price. The Option Price shall be paid in full (i) in
cash or (ii) by delivery to the Company (including delivery by attestation of
ownership) of Shares owned by the Optionee and valued at Fair Market value on
the date of exercise; provided that, any such already-owned Shares delivered to
pay the exercise price, if originally acquired by Optionee from the Company,
shall have been held at least six months.

 

5. Reload Grants. To the extent Optionee (1) exercises this Option, or any
Reload Option granted hereunder, by delivering (or attesting to ownership of)
Shares instead of paying cash, or (2) pays income tax withholding by delivering
Shares, or having Shares withheld from exercise, the Optionee, if then still a
Non-Employee Director, shall automatically receive on the date of such exercise
a new Option (a “Reload Option”) to purchase additional Shares equal to the
number of shares so delivered to, or withheld by, the Company. The Reload Option
shall be subject to the same terms and conditions as this Option except that the
Reload Option shall have an exercise price equal to the Fair Market Value per
Share on the date the Reload Option is granted, shall expire the same date as
the expiration date of the Option so exercised, and shall

 

2



--------------------------------------------------------------------------------

vest and become exercisable if Optionee holds all of the new Shares purchased
(net of Shares withheld to pay taxes) under this Option until the first to occur
of (i) 18 months after grant of the Reload Option or (ii) 12 months before the
expiration of the Reload Option. However, a Reload Option shall vest sooner upon
the occurrence of any of the following: (a) a Change in Control, (b) the
Optionee’s retirement from the Board, or (c) the Optionee’s death or disability,
or personal hardship as determined by the Committee.

 

6. Dilution and Other Adjustments. In the event of any change in the outstanding
Shares by reason of a share dividend or share split, recapitalization, merger,
consolidation, exchange of shares or other similar change, then the number of
Shares subject to the Option and the Option Price of the Option shall be
proportionately adjusted.

 

7. General Restriction. This Option is subject to the requirement that, if at
any time the Company shall determine that (a) the listing, registration, or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law, or (b) the consent or approval of
any government regulatory body is necessary or desirable as a condition of the
exercise of the Option, the Option may not be exercised in whole or in part
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company.

 

8. Withholding Taxes. Optionee may elect to pay withholding taxes upon exercise
of the Option, through delivery or surrender to the Company of Shares, valued at
Fair Market Value, which Optionee owned prior to exercise or to which Optionee
is otherwise entitled upon exercise of this Option; provided that, any such
already-owned Shares delivered to pay withholding taxes, if originally acquired
by the Optionee from the Company, shall have been held at least six months.

 

9. Non-Assignability. Except as may be permitted by the Committee in accordance
with the rules and regulations promulgated under the Securities Exchange Act of
1934 with respect to any exemption from the short-swing profit provisions of
Section 16(b) of that Act, the Option granted hereby and any rights granted
hereunder or pursuant to the Plan are not transferable, except by will or the
laws of descent and distribution, and this Option is exercisable during the
Optionee’s lifetime only by the Optionee or his or her guardian or legal
representative.

 

10. No Right to Continuing Service. Nothing herein shall confer upon the
Optionee the right to continue in the service of the Company nor affect any
right which the Company may have to terminate the service of the Optionee.

 

11. No Rights as Shareholder. Optionee shall have no rights as a shareholder
with respect to Shares acquired hereunder unless and until the certificates for
such Shares are delivered to him or her.

 

12. Committee Interpretation Final. The Committee shall have the power,
authority and sole discretion to construe, interpret and administer the Plan and
this Option Agreement. The Committee’s decisions construing, interpreting and
administering the Plan and this Option Agreement shall be conclusive and binding
on all parties.

 

3



--------------------------------------------------------------------------------

13. Amendment of Plan and Option. This Option is granted pursuant and subject to
the Plan. Capitalized terms not defined in this Option Agreement shall have the
meaning set forth in the Plan. The Board of Directors of the Company may, at any
time and from time to time, modify, amend, suspend or terminate the Plan in any
respect, subject to Section 11 of the Plan. The Board may also modify or amend
the terms and conditions of this Option, subject to the consent of the Optionee
and consistent with the provisions of the Plan.

 

14. Non-Qualified Option. It is understood that this Option is not an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code.
The most significant income tax consequence of an option which is not an
incentive stock option is that the excess of the fair market value of the Shares
purchased upon exercise of the Option over the aggregate exercise price is
considered taxable income to the Optionee in the year of exercise. Optionee
represents that he or she has consulted counsel or otherwise understands the
income tax consequences of this Option.

 

IN WITNESS WHEREOF this Option has been issued as of the Grant Date indicated on
the Summary of Stock Option Grant.

 

BRE PROPERTIES, INC.

 

4